1
     Amit D. Ranade, WSBA #34878                                   HON. WHITMAN L. HOLT
     Mallory L. B. Satre, WSBA # 50194
2
     Hillis Clark Martin & Peterson P.S.
     999 Third Avenue, Suite 4600
3
     Seattle, WA 98104
     Tel. (206) 623-1745
4
     Fax (206) 623-7789
5
     Attorneys for Creditor
     John Deere Financial
6
                          UNITED STATES DISTRICT COURT
7                        EASTERN DISTRICT OF WASHINGTON
                                       AT
8    In re:
     EASTERDAY RANCHES, et al.,                          Lead Case No. 21-00141-WLH11
9                                                        Jointly Administered
                           Debtors. 1
                                                         Joinder
10

11

12          John Deere Financial hereby joins in the motions of Tyson Fresh Meat, Inc.

13   (ECF No. 79) and Washington Trust Bank (ECF No. 177) for the appointment of an

14   independent Chapter 11 Trustee to assume control of the both estates in this jointly

15   administrated case.

16          John Deere holds an unsecured claim against Easterday Farms in the amount

17   of approximately $2.5 million. Deere is in the process of finalizing a proof of claim.

18   Deere was also recently appointed a member of the Official Unsecured Creditors’



     1 This case is jointly administered with In re Easterday Farms, Case No. 21-00176-WLH11.

      JOINDER IN MOTIONS FOR APPOINTMENT OF                          Hillis Clark Martin & Peterson P.S.
                                                                     999 Third Avenue, Suite 4600
      TRUSTEE - 1                                                    Seattle, WA 98104
                                                                     Tel: (206) 623-1745
                                                                     Facsimile: (206) 623-7789
     21-00141-WLH11      Doc 193        Filed 02/23/21    Entered 02/23/21 13:44:31          Pg 1 of 2
1
     Committee in the Easterday Farms case. (See ECF No. 188.)
2
              DATED this 23rd day of February, 2021.
3
                                               HILLIS CLARK MARTIN & PETERSON P.S.
4
                                               By /s/ Amit D. Ranade
                                                   Amit D. Ranade, WSBA #34878
5
                                                   999 Third Avenue, Suite 4600
                                                   Seattle, WA 98104
6
                                                   Tel: (206) 623-1745
                                                   Fax: (206) 623-7789
7
                                               Attorneys for Creditor
                                               John Deere Financial
8

9    ND: 22016.024 4848-0268-8989v1


10

11

12

13

14

15

16

17

18




      JOINDER IN MOTIONS FOR APPOINTMENT OF                           Hillis Clark Martin & Peterson P.S.
                                                                      999 Third Avenue, Suite 4600
      TRUSTEE - 2                                                     Seattle, WA 98104
                                                                      Tel: (206) 623-1745
                                                                      Facsimile: (206) 623-7789
     21-00141-WLH11             Doc 193   Filed 02/23/21   Entered 02/23/21 13:44:31          Pg 2 of 2
